                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TONYA MARIE ANDERSON,                        )         CASE NO. 1:18CV2991
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
COMMISSIONER OF                              )         ORDER
SOCIAL SECURITY,                             )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       On October 10, 2018, Plaintiff filed a Complaint against the Commissioner of Social

Security seeking judicial review of the Commissioner’s decision to deny Supplemental Security

Income (“SSI”). (Doc 1). The Court referred this matter to Magistrate Judge James R. Knepp II

pursuant to Local Rule 72.2. On July 25, 2019, the Magistrate Judge recommended the Court

grant the Commissioner’s Motion to Dismiss (Doc. 11). Plaintiff has not filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). Plaintiff

has failed to timely file any such objections. Therefore, the Court must assume that Plaintiff is

satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would


                                                 -1-
be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Knepp’s Report and Recommendation is ADOPTED; the

Commissioner’s Motion to Dismiss (Doc. 11) is GRANTED; and Plaintiff’s Complaint (Doc. 1)

is DISMISSED due to Plaintiff’s failure to timely file her Complaint.1

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: August 26, 2019




       1
        The Court also adopts the Magistrate Judge’s recommendation that any employment
claims against the United States Postal Service are not properly brought against the
Commissioner and are dismissed without prejudice.

                                               -2-
